Citation Nr: 1825683	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (previously rated as anxiety disorder not otherwise specified with PTSD features), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut, denying a rating in excess of 50 percent for PTSD.

The Veteran filed a Notice of Disagreement in March 2014 and a statement of case was issued in August 2014.  The Veteran filed a substantive appeal (VA Form 9) in September 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2015.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The record reflects that the Veteran has a pending VA Form 9 filed in March 2018 in connection with a statement of the case issued in February 2018 on the issue of entitlement to a total disability rating based on individual unemployability (TDIU). This appeal has not been certified to the Board.  While the certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction, it is a signal that the RO has completed its action regarding the certified issues.  Indeed, the record clearly reflects that the RO is conducting development on this issue.  Thus, no action on the part of the Board is warranted at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the RO added additional pertinent evidence to the record after issuance of the SOC in August 2014.  This evidence has not been considered by the AOJ with respect to the issue on appeal.  No waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304(c) (2017).  The Board finds that the added April 2018 VA examination report should be considered by the RO in the first instance given the nature of the evidence and the pending TDIU claim. 

In addition, the Board finds that updated treatment records should be associated with the record.  The last VA examination was in April 2018, thus VA treatment records dated from March 2018 to date should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Consider the additional evidence associated with the claims file since the August 2014 SOC including the April 2018 VA PTSD Disability Benefits Questionnaire examination.

2. Obtain copies of VA treatment records pertaining to any relevant treatment the Veteran has received since March 2018, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




